803 F.2d 580
UNITED STATES of America, Plaintiff-Appellee,v.Paul C. "Paulie" VILLANO, Defendant-Appellant.
No. 85-2535.
United States Court of Appeals,Tenth Circuit.
Oct. 14, 1986.

Prior report:  797 F.2d 1547.
Before HOLLOWAY, Chief Judge, and BARRETT, McKAY, LOGAN, SEYMOUR, ANDERSON, TACHA and BALDOCK, Circuit Judges.
This matter comes on for consideration of appellant's petition for rehearing and suggestion for rehearing en banc.
Upon consideration whereof, the court grants the petition and orders the case reheard en banc.
The court's opinion filed August 5, 1986, is withdrawn and the judgment entered the same date is vacated.


1
Further, the case will be set for argument on rehearing during the January, 1987, Term of Court.  Counsel will be subsequently notified of the time and date of argument.


2
The parties may file supplemental briefs, original and ten copies, on or before November 8, 1986.